


117 HR 2999 IH: Direct Creation, Advancement, and Retention of Employment Opportunity Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2999
IN THE HOUSE OF REPRESENTATIVES

May 4, 2021
Mr. Scott of Virginia (for himself, Ms. Wild, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To award grants for the recruitment, retention, and advancement of direct care workers.


1.Short titleThis Act may be cited as the Direct Creation, Advancement, and Retention of Employment Opportunity Act or the Direct CARE Opportunity Act. 2.FindingsCongress finds the following:
(1)Nearly 20,000,000 adults in the United States require assistance completing self-care and other daily tasks due to physical, cognitive, developmental, or behavioral conditions. This number includes about 17,000,000 individuals living in the community, 1,500,000 residing in nursing homes, and nearly 1,000,000 in residential care. The number of people needing this type of assistance is expected to rise as the percentage of the population that is over age 65 increases dramatically in the coming decades. (2)The assistance of direct care workers allows older individuals and individuals with disabilities to live with dignity and safety, and to exercise their right to live independently in their own homes and communities, in keeping with what is most appropriate for their needs and preferences. Older individuals and individuals with disabilities may also participate in the direct care workforce, further supporting their ability to live independently.
(3)According to PHI, direct care workers provide most of the paid, hands-on care for older individuals and individuals with disabilities. (4)From 2014 to 2024, home care occupations are projected to add more jobs than any other single occupation, with an additional 633,100 new jobs. Home care is also among the top 10 fastest-growing occupations, and with the projected growth in the population over age 65, this may underestimate the number of home care workers that will be needed to provide care for this growing population. 
(5)Many direct care workers lack access to a career pathway or advanced training opportunities. This limits their ability to build competency and expertise in their field that, when gained, may lead to an increase in their earning capacity. According to PHI, more than half of home care workers have completed no formal education beyond high school, making high-quality, transferable training essential to success on the job. (6)As of 2018, the median wage for direct care workers is $12.27 per hour and wages and earnings for home care workers are even lower in rural areas. Because of low wages, variable work hours, and the inability to access workplace-based benefits, 44 percent of such workers live in low-income households, and 15 percent of the workers from such households live below the poverty line. Nearly half of direct care workers rely on some form of public assistance to support themselves and their families.
(7)According to PHI, the direct care workforce is primarily comprised of low income women and people of color. Approximately 9 in 10 direct care workers are women, more than half are women of color, and one quarter of direct care workers are immigrants. (8)The direct care workforce is plagued with high turnover, low job satisfaction, and workforce shortages. These conditions can contribute to reduced quality of care and threaten the availability of supports for older individuals and individuals with disabilities.
(9)Because of the nature of the work, direct care workers suffer from disproportionately high rates of injury. In 2016, the injury rate for nursing assistants was 337 per 10,000 as compared to 100 per 10,000 for other occupations. (10)Training has been shown to reduce worker turnover, reduce rates of injury, and lead to increased job satisfaction.
(11)The Institute of Medicine found that to ensure that the United States is prepared to meet the health care needs of older individuals during the 21st century, it is essential that the capacity of the direct care workforce be enhanced in both the number of workers available and their ability to meet their own health care and quality of life needs. 3.DefinitionsIn this Act:
(1)Apprenticeship programThe term apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on January 1, 2020.  (2)Direct care workerThe term direct care worker has the meaning given the term in section 799B of the Public Health Service Act (42 U.S.C. 295p).
(3)Eligible entityThe term eligible entity means— (A)a State;
(B)a nonprofit organization, a labor organization, a joint labor-management organization, or an employer— (i)with an established record of recruiting or providing training to direct care workers; or
(ii)that establishes a training program in consultation with an organization with an established record of providing training to direct care workers; (C)a local board;
(D)an entity carrying out an apprenticeship program; (E)an Indian tribe or tribal organization; or
(F)a consortium of entities listed in subparagraph (A), (B), (C), (D), or (E) that may also include an institution of higher education. (4)Employ; employerThe terms employ and employer have the meanings given the terms in section 3 of the Fair Labor Standards Act (29 U.S.C. 203 et seq.).
(5)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
(7)Project participantThe term project participant means an individual participating in a project assisted with a grant under this Act, including a direct care worker or an individual training to be such a worker. (8)SecretaryThe term Secretary means the Secretary of Labor, except as otherwise specified in this Act.
(9)StateThe term State has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (10)Supportive servicesThe term supportive services means services such as transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in a project assisted with a grant under this Act.
(11)Workforce Innovation and Opportunity Act termsThe terms career pathway, career planning, in-demand industry sector or occupation, individual with a barrier to employment, individual with a disability, local board, older individual, one-stop center, on-the-job training, recognized postsecondary credential, region, and State board have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  (12)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
4.Authority to award grants; duration
(a)Authority to award grants
(1)In generalNot later than 12 months after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Health and Human Services, shall award grants to eligible entities to develop and carry out projects for purposes of recruiting, retaining, or providing advancement opportunities to direct care workers. (2)Projects for advancement opportunitiesNot less than 30 percent of projects assisted with grants under this Act for a fiscal year shall be projects to provide advancement opportunities to direct care workers.
(b)Treatment of continuation activitiesAn eligible entity that carries out activities for purposes of recruiting, retaining, or providing advancement opportunities to direct care workers prior to receipt of a grant under this Act may use such grant to continue carrying out such activities, and shall be treated as an eligible entity carrying out a project described in subsection (a)(1). (c)DurationA grant under this Act shall be for not less than 5 years.
5.Project plans; consultation
(a)Project plans
(1)In generalTo receive a grant under this Act, an eligible entity shall submit to the Secretary a project plan for each project to be developed and carried out (or for activities to be continued) with the grant at such time and in such manner as the Secretary may determine, and which shall contain the information described in paragraph (2). (2)ContentsA project plan submitted by an eligible entity under paragraph (1) shall include a description of each of the following:
(A)Demographic information regarding the population in the State or relevant geographic area, including a description of the populations likely to need long-term care services, such as people with significant disabilities and the aging population. (B)Projections of unmet need for direct care services based on enrollment waiting lists under home and community-based waivers under section 1115 of the Social Security Act (42 U.S.C. 1315) or section 1915(c) of such Act (42 U.S.C. 1396n(c)) and other relevant data to the extent practicable and feasible. 
(C)Current or projected job openings for, or relevant labor market information related to, direct care workers in the State or region to be served by the project, and the geographic scope of the workforce to be served by the project. (D)Specific efforts and strategies that the project will undertake to reduce barriers to recruitment, retention, or advancement of direct care workers, including an assurance that such efforts and strategies will—
(i)be undertaken in consultation with the individuals served by the entities described in subsection (b); and (ii)include—
(I)an assessment of the wages or other compensation or benefits necessary to recruit and retain direct care workers; and (II)a description of the project’s projected wages and other compensation or benefits for direct care workers at the State or local level, including a comparison of such projected wages to regional and national wages.
(E)In the case of a project offering an education and training program, a description of such program (including any curricula, models, and standards used under the program, and any associated recognized postsecondary credentials for which the program provides preparation, as applicable), which shall include an assurance that such program will provide to each project participant in such program— (i)relevant training regarding the rights of recipients of direct care services, including their rights to—
(I)receive services in the most integrated setting; (II)exercise self-determination; and
(III)be free from physical, sexual, and financial abuse; (ii)relevant training regarding the provision of culturally competent services to recipients of direct care;
(iii)an apprenticeship program, work-based learning, or on-the-job training opportunities; (iv)supervision or mentoring; and
(v)for the on-the-job training portion of the program, a progressively increasing, clearly defined schedule of wages to be paid to each such participant that—  (I)is consistent with skill gains or attainment of a recognized postsecondary credential received as a result of participation in or completion of such program; and
(II)ensures the entry wage is not less than the greater of— (aa)the minimum wage required under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)); or
(bb)the applicable wage required by other applicable Federal or State law, or a collective bargaining agreement. (F)If applicable, any other innovative models or processes the eligible entity will implement to support the retention and career advancement of direct care workers.
(G)The supportive services and benefits to be provided to project participants to support the retention and career advancement of employment of direct care workers. (H)How the eligible entity will make use of career planning to support the identification of advancement opportunities and career pathways for direct care workers in the State or region to be served by the project.
(I)How the eligible entity will collect and submit to the Secretary workforce data and outcomes of the project. (J)How the project will provide adequate and safe equipment, and facilities for training and supervision, which—
(i)may include the provision of personal protective equipment and other necessary equipment to prevent the spread of infectious disease among workers and recipients of services; and (ii)will include—
(I)a safe work environment free from discrimination; and (II)adequate training for mentors and qualified instructors to ensure compliance with this subparagraph, including any equipment that may be provided under clause (i).
(K)How the eligible entity will consult on the implementation of the project, or coordinate the project with, the entities described in subsection (b).  (L)An assurance that the eligible entity will take such steps necessary to reduce or eliminate costs to project participants for any benefit or service provided under the project.
(M)How the eligible entity will consult with individuals employed as direct care workers, representatives of such workers, individuals assisted by such workers, and the families of such individuals throughout the project. (N)Outreach efforts to individuals for participation in such project, including targeted outreach efforts to—
(i)individuals who are recipients of assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or individuals who are eligible for such assistance; and (ii)individuals with barriers to employment.
(3)ConsiderationsIn selecting eligible entities to receive a grant under this Act, the Secretary shall— (A)ensure—
(i)equitable geographic and demographic diversity, including among rural and urban areas; and (ii)that selected eligible entities will serve areas where direct care, or a related occupation, is an in-demand industry sector or occupation; and
(B)give priority to eligible entities proposing to predominantly serve the individuals described in clauses (i) and (ii) of paragraph (2)(N). (b)ConsultationEach eligible entity receiving a grant under this Act shall consult on the implementation of each project assisted with such grant, or coordinate the project with—
(1)each applicable State board or local board; and (2)to the extent practicable—
(A)institutions of higher education in the State or local areas to be served by the project; (B)the State Apprenticeship Agency recognized under the Act of August 16, 1937 (commonly known as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), for the State or region to be served by the eligible entity or, if no such agency has been recognized in the State or region, the Office of Apprenticeship of the Department of Labor;
(C)one-stop centers in the State or local areas to be served by the project; (D)the State agency responsible for administering the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or waiver of the plan), or the State agency with primary responsibility for providing services and supports for individuals with intellectual disabilities and individuals with developmental disabilities;
(E)in the case of a project that carries out an education and training program, a nonprofit organization with demonstrated experience in the development or delivery of curricula or coursework; (F)an organization that fosters the professional development and collective engagement of direct care workers, including labor organizations or joint labor-management organizations;
(G)a nonprofit organization with expertise in identifying and addressing the care needs of older individuals and individuals with disabilities and their caregivers (including area agencies on aging, as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002), and centers for independent living, as described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.)); (H)the State Developmental Disability Council (as such term is used in subtitle B of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15021 et seq.);
(I)Aging and Disability Resource Centers (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); (J)a nonprofit State provider association that represents providers who employ direct care workers, where such associations exist; and
(K)an entity that employs direct care workers. 6.Uses of funds; supplement, not supplant (a)Uses of funds (1)In generalEach eligible entity receiving a grant under this Act shall use such funds to carry out at least 1 project or to continue activities commenced prior to receipt of such grant that—
(A)develop and implement a strategy for the recruitment, retention, or advancement of direct care workers, which includes the activities described in section 5(a)(2); and (B)provide compensation to each project participant for any training received under the project or activities.
(2)Administrative costsEach eligible entity receiving a grant under this Act shall not use more than 5 percent of the funds of such grant for costs associated with the administration of activities under this Act. (3)Direct supportEach eligible entity receiving a grant under this Act shall use not less than 5 percent of the funds of such grant to provide direct financial assistance, such as supportive services, to project participants to support the financial needs of such individuals to enter, remain enrolled in, and complete the project (or activities) assisted with such grant.
(b)Supplement, not supplantAn eligible entity receiving a grant under this Act shall use such grant only to supplement, and not supplant, the amount of funds that, in the absence of such grant, would be available to address the recruitment, retention, or advancement of direct care workers in the State or region served by the eligible entity. 7.Evaluations and reports (a)Reports (1)Eligible entities (A)In generalEach eligible entity receiving a grant under this Act shall submit to the Secretary and the Secretary of Health and Human Services, with respect to each project assisted with such grant—
(i)for each year of the grant period, an annual report on the progress and outcomes of the project; and (ii)not later 6 months after the completion of such project, a final report on the progress and outcomes of the project.
(B)DisaggregationEach report submitted under paragraph (A) shall— (i)include the information described in subparagraph (C); and
(ii)disaggregate such information in the manner described in subparagraph (D). (C)ContentsEach report submitted under subparagraph (A) shall include each of the following:
(i)The number of project participants, including— (I)the number of such participants who completed an education and training program offered by such project, disaggregated by the type of education and training completed (including work-based learning, on-the-job training, an apprenticeship program, and a professional development or mentoring program); and
(II)the number of such participants who— (aa)completed an education and training program offered by such project; and
(bb)attained employment as a direct care worker after participating in such project. (ii)The number of individuals or families assisted by project participants.
(iii)Other services, benefits, or supports (other than the services, benefits, or supports described in clause (i)) provided to assist in the recruitment, retention, or advancement of direct care workers, the number of individuals who accessed such services, benefits, or supports, and the impact of such services, benefits, or supports. (iv)How the project assessed satisfaction with respect to—
(I)project participants assisted by the project; (II)individuals receiving services delivered by project participants, including—
(aa)any impact on the health or health outcomes of such individuals; and (bb)any impact on the ability of individuals to transition to or remain in the community in an environment that meets the criteria established in the section 441.301(c)(4) of title 42, Code of Federal Regulations (or successor regulations); and
(III)employers of such project participants, as determined in accordance with section 116(b)(2)(A)(i)(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(VI)). (v)The performance of the eligible entity with respect to the indicators of performance on unsubsidized employment, median earnings, credential attainment, measurable skill gains, and employer satisfaction, as described under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).
(vi)Any other information with respect to outcomes of the project, including outcomes related to cost savings achieved by the project based on increased access to an environment described in clause (v)(II)(bb) and cost savings related to reduced emergency care or hospitalizations.  (D)DisaggregationThe information described under subparagraph (C) shall be disaggregated by race, ethnicity, sex, and age in accordance with section 116(d)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(2)), by each population listed in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)), and by the individuals described in clauses (i) and (ii) of section 5(a)(2)(N).
(2)Review and reports
(A)Annual performance reviewThe Secretary shall annually conduct a performance review of each project carried out by an eligible entity receiving a grant under this Act, including— (i)the performance of the project with respect to the indicators of performance described in paragraph (1)(C)(vi), and disaggregated in the manner described in paragraph (1)(D); and
(ii)the efficacy of the project plan submitted under section 5(a)— (I)for recruiting, retaining, or providing advancement opportunities for direct care workers; and
(II)on the methods used to recruit, retain, or provide advancement opportunities to direct care workers. (B)Report to CongressNot later than 1 year after the completion of each project assisted with a grant under this Act, the Secretary shall prepare and submit to Congress, and make publicly available, a report containing—
(i)the progress and outcomes of the project as identified in the final report submitted by the eligible entity under paragraph (1)(A)(ii); (ii)an analysis of the workforce supply, current and projected shortages, and distribution of direct care workers at the national, regional, and State levels; and
(iii)recommendations for such legislative or administrative action, as the Secretary determines appropriate. (3)GAO reportNot later than 1 year after the completion of each project assisted with a grant under this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report including—
(A)an assessment of how the project assisted in the recruitment, retention, or advancement of direct care workers; and (B)recommendations for such legislative or administrative actions, as the Comptroller General determines appropriate.
(b)Technical assistanceNot later than 5 months after the date of enactment of this Act, the Secretary shall provide technical assistance to eligible entities receiving a grant under this Act, for purposes of compliance with subsection (a)(1) of this section, on— (1)the disaggregation requirements of section 116(d)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(2)); and
(2)the data collection requirements of section 116(b)(2)(A)(i) of such Act (29 U.S.C. 3141(b)(2)(A)(i)). 8.Authorization of appropriationsThere are authorized to be appropriated $300,000,000 to carry out this Act for each of fiscal years 2022 through 2027.

